COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00068-CV


Ashwin J. Babaria and Bharti A.           §    From County Court at Law No. 3
Babaria
                                          §    of Tarrant County (2011-006149-3)
v.
                                          §    January 14, 2016

City of Southlake, Texas                  §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Ashwin J. Babaria and Bharti A.

Babaria shall jointly and severally pay all of the costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot